DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (additive cartridge formulated for sport drink enhancement – claims 1-7 and 12-28) in the reply filed on 10-2-22 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B and Species C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-2-22.

Drawings
The drawings are objected to because in Figure 1 the housing outlet 16 is shown above the filling platform 18 – however in Figure 5 the housing outlet 16 is shown at the opposite side of the housing 12 from the filling platform 18. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 17, 25, and 28 are objected to because of the following informalities:  
Claim 1: 
at line 16, “cartridges” should read cartridge.
Claim 4: 
at line 4, “in” should read from.
Claim 17:
at line 3, “by” should read from.
Claim 25: 
at line 10, “said” should be inserted before cartridge.

Claim 28:
at line 2, “which” should be inserted before receives.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Refrigeration System: as recited in claims 17 and 28. The instant Specification defines Refrigeration System as comprising a refrigeration system, generally designated 48, is associated with and located within the housing 12, and is constructed and arranged for chilling water in the chilling tank 44. Using conventional technology, which may vary to suit the situation. The refrigeration system 48 preferably includes a compressor 50, a condenser 52, chilling coils 54 and a cooling fan 55. A temperature sensor 56 monitors in-tank water temperature to maintain the desired temperature (page 17, lines 1-7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
at line 6, it is not clear if “water” is the same as or different from “water poured” by a user at line 4. It is suggested that applicant use terms such as “the” or “said” to distinguish between new and previously recited claim elements.
at line 11, it is not clear if “water” is the same as or different from “the water” obtained from the receiving tank at line 9. It is suggested that applicant use terms such as “the” or “said” to distinguish between new and previously recited claim elements.
at line 20, “said chilling tank” lacks antecedent basis. One way Applicant could resolve this problem is to amend the claim to recite "a chilling tank."
Claim 2 is rejected as being dependent on a rejected claim.
Claim 3: 
at line 3, the antecedent of “the water” is not clearly defined. It is suggested that applicant use terminology to assist in distinguishing between new and previously recited claim elements to water.
Claim 4:
at line 3, use of “taste, odor” is indefinite in that these are relative terms dependent upon one’s perception. The bounds of the claim cannot be determined.
	Claim 5:
at line 2, the antecedent of “the water” is not clearly defined. It is suggested that applicant use additional terms that specifically distinguishes between new and previously recited claim elements to water.
Claim 6: 
claim 6 is indefinite in that “effective amount” (line 2) is not defined in a manner that one skilled in the art can determine what value(s) is required by the claim.
Claim 7:
at line 3, it is unclear if “additive” is the same as or different from that previously recited. It is suggested that applicant use terms such as “the” or “said” or other terminology that specifically distinguishes between new and previously recited claim elements to additive(s).
Claim 12: 
at line 3, use of “receiving tank level” is indefinite in that the claim does not clearly recite what has a level for sensing.
at lines 3 and 4, use of “refrigeration tank” is indefinite in that the claim does not previously recite a refrigeration tank as being part of the system to afford sensing its temperature and/or level. It is suggested that applicant introduce the “refrigeration tank” such that the claim properly provides antecedent basis for the limitation.  
at line 4, use of “refrigeration tank level” is indefinite in that the claim does not clearly recite what has a level for sensing. It is suggested applicant include language that clarifies what is intended by level—whether that be a meniscus, a thermal level, or level of some other quantity.  Applicant is respectfully reminded that any new recitations should be supported by the original disclosure.
Claim 13 is rejected as being dependent on a rejected claim.


Claim 14: 
at line 4, it is unclear if “additive” is the same as or different from that previously recited. It is suggested that applicant use terms such as “the” or “said” or other terminology that specifically distinguishes between new and previously recited claim elements to additive(s).
Claim 15:
at line 2, “said additive elements” lacks antecedent basis. Furthermore, while an "additive" has been recited, it is not clear whether the claimed "elements" are related to the previously recited "additive."
at line 2, it is not clear what is intended by “said additive cartridge” in that a previous limitation recites “at least one additive cartridge” in claim 1 and 14. It is suggested that applicant use consistency when defining terms in the claims to assist in distinguishing the same and different elements. Specifically, Applicant is encouraged to use the phrase "said at least one additive cartridge."
at line 3, the antecedent of “the receiving water” is not clearly defined. It is suggested that applicant adopt language that distinguishes different types of a similar element as it advances through different structural features.  For example, Applicant could claim that a preceding method step produces "receiving water."
Claim 16: 
at line 2, when reciting “water temperature” it is not clear which water is being referenced. It is suggested that applicant adopt language that distinguishes different types of a similar element as it advances through different structural features. Because the claims include water with different temperatures (chilled versus non-chilled), clarification is essential. For example, Applicant could claim that a preceding method step produces "receiving water."
at line 3, “said chilled tank” lacks antecedent basis. This confusion is compounded by the recitation of a "chilling tank" in parent claim 1.  To overcome this rejection, Applicant must both ensure that the limitation in claim 16 has antecedent basis and clarify any relationship between the claimed tank(s).
at line 5, it is not clear what is intended by “said additive cartridge” in that previously applicant recited that there is “at least one additive cartridge.” See claim 1. It is suggested that applicant amend line 5 to recite "said at least one additive cartridge."
Claim 17:
at line 3, the antecedent of “water” is not clearly defined.
 at line 5, the antecedent of “said chilling tank” is not clearly defined in that previously a chilling tank was recited in claim 1 and a refrigerated chilling tank was recited in claim 17.
at line 5, the antecedent of “water” is not clearly defined. It is suggested that applicant use terms such as “the” or “said” to distinguish between new and previously recited claim elements.
Claim 18:
at line 5, the term “tightly” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19: 
at line 3, it is not clear if “receptacle” is the same as or different from that previously recited in claim 18. It is suggested that applicant use terms such as “the” or “said” to distinguish between new and previously recited claim elements.
Claim 20:
at line 1, it is not clear if “said receptacle” is the same as or different from that previously recited in claim 18. It is not clear what receptacle is being referenced. Applicant uses different terminology in prior claims when referring to receptacle(s) making it unclear as to the receptacle being referenced. It is suggested that applicant amend claim 20 to recite "said designated receptacle."
Claim 21: 
at line 2, use of “enhancing” is indefinite in that the claim does not define a definition of what this term means in the instant invention; and, the claims and the instant specification do not teach how to measure whether the alignment has been enhanced.
 at line 3, use of “said cassette” is indefinite in that previously the claim recites “at least one cassette” – it is suggested that applicant use “said at least one cassette” because more than one cassette may be present.

Claim 22:
at line 2, “the function of the icon” lacks antecedent basis. Furthermore, in light of Applicant's original disclosure [figure 13 and the specification as filed at page 10], it is not clear which of the plural icons is indicated here or what is meant by "function of the icon."
 at line 5, “the level of additive” lacks antecedent basis. Applicant could overcome this rejection either by amending the claim to recite "a level of additive."
at line 6, “the respective pouch” lacks antecedent basis. It is suggested that applicant amend the claim to recite "a respective pouch."
Claim 23:
at line 2, “the waterline” lacks antecedent basis. Applicant could overcome this rejection by amending the claim to recite "a waterline." 
at line 2, the use of “just” is indefinite in that it does not have a specific definition such that one cannot determine the scope of the claim.

at line 2, “the initial TDS” lacks antecedent basis. Applicant could overcome this rejection by amending the claim to recite "an initial TDS."
at line 3, “the incoming, untreated water” lacks antecedent basis. It is suggested that applicant adopt language that distinguishes different types of a similar element as it advances through different structural features.  For example, Applicant could claim that a preceding method step produces "incoming, untreated water."
at line 5, “the filtration process” lacks antecedent basis. It is suggested that applicant include a limitation for “a filtration process” to provide antecedent basis for the limitation.
the term "preferably" (line 5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
at line 6, “that TDS” is indefinite. It is uncertain as to which TDS applicant is referring. It is suggested that applicant include a language that distinguishes between different measurements for TDS.
The term “desired” (line 7) is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
at line 7, “the desired levels” lacks antecedent basis. It is suggested that applicant include a limitation for “levels” to provide antecedent basis for the limitation and define the “levels” for which element.
Claim 24: 
at line 3, the antecedent of “the tank” is not clearly defined in that two different tanks have been previously recited. It is suggested that applicant include language that defines between the different types of tanks so as to provide antecedent basis for the limitation. 
at line 4, “the cradle” lacks antecedent basis. It is suggested that applicant include a limitation for “cradle” –such as "a cradle"—to provide antecedent basis for the limitation.
at line 4, “the element” lacks antecedent basis. It is suggested that applicant include a limitation for “element” to provide antecedent basis for the limitation and specifically distinguish which element.
at line 5, “the tank floor” lacks antecedent basis. It is suggested that applicant include a limitation for “a tank floor” to provide antecedent basis for the limitation.
The term “virtually” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
at line 2 and line 3, the antecedent of “the tank” (two recitations) is not clearly defined. It is suggested that applicant include language that distinguishes between the different tanks.
at lines 4-5, “only slightly” is relative and renders the claim indefinite. The meaning is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim 25:
lines 13-14, “the chilling tank” lacks antecedent basis. It is suggested that applicant include a limitation for “a chilling tank” to provide antecedent basis for the limitation.
at line 6, it is not clear if “water” is the same as or different from “water poured” by a user. It is suggested that applicant adopt language that distinguishes the different types of water.  For example, Applicant could claim that a preceding method step produces "water poured."
Claim 26 is rejected as being dependent on a rejected base claim.
Claim 27 
at line 2, it is not clear what filter is being referenced by “referred to as a first filter.” It is suggested that applicant adopt language that distinguishes between the different types of filters.
Claim 28 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 13, 17, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oe (US Publication: 2009/0283464 A1) in view of Olson et al. (WO 2007/001489 A2).
Claim 1: Oe teaches a drink (see paragraph [0087], lines 12-17: cup 115, i.e., drink) formulating system S (see paragraph [0083], line 1), comprising: 
(a) a housing X (see paragraph [0083], lines 1-3; Figures 1-2) having a housing outlet in that tap water from the system S is dispensed from the system S into a cup 115 (i.e. drink) therefore a housing outlet is necessarily present in the system X (see paragraph [0087], lines 12-17) – see Figure 2 of Oe with annotations added by the examiner:

    PNG
    media_image1.png
    658
    741
    media_image1.png
    Greyscale

(b) a receiving tank 11 associated with the housing X and being accessible to receive tap water -- and note that water exits the receiving tank 11 (see paragraph [0083], lines 3-5); 
(c) a first filter 2 associated with the housing X and being in fluid communication with the water from the receiving tank 11, the first filter 2 configured for removing a first set of substances (i.e. inorganic substances) from the water obtained from the receiving tank 11 (see paragraph [0083], lines 5-8); 
(d) a second filter 3 associated with the housing X and being in fluid communication with the first filter 2 so that the water treated by the first filter 2 is passed to the second filter 3, the second filter 3 is constructed and arranged for removing a second set of substances (i.e. organic) different from the first set of substances from the water obtained from the receiving tank 11 (see paragraph [0083], lines 5-7); 
(e) an outlet of the second filter 3 being connected to an additive module 7 having at least one additive cartridge (i.e. cartridges 32-35), each of the cartridges supplying a designated composition of potable nutrients to a water tank 30 (see paragraph [0065]; paragraph [0083], lines 5-8; paragraph [0066]) – see Figure 1 of Oe with annotations added by the examiner: 

    PNG
    media_image2.png
    548
    895
    media_image2.png
    Greyscale

and (f) a user-controlled interface comprising at least various switches located on opening/closing door 128 (see paragraph [0084]) connected to the additive module 7 and configured for user selection of one of the designated compositions of nutrients, which are then dosed into water from the second filter 3 and distributed from the housing outlet for user consumption (see paragraphs [0084]-[0089]).
With respect to the claim limitation of “poured by a user”: this limitation refers to how the receiving tank may receive water and does not refer to a structural limitation of the claimed system.
Oe does not teach (x) a pump associated with the housing X and being configured for pumping the water from the receiving tank 11 and (y) teach a chilling tank configured to source water to the water tank 30 for receiving the designated composition of nutrients.
With respect to (x) above, Oe teaches that the water is tap water (among other sources of water, see for example paragraph [0023]) which is necessarily under pressure (see paragraph [0034]) which water is then passed out of the receiving tank 11. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe a pump, specifically, associated with the housing X and being configured for pumping the water from the receiving tank 11 when the water source in Oe is from a water source lacking an appropriate pressure to ensure the water exits properly from the housing X.	With respect to (y) above, Olson et al. ‘489 (hereafter Olson ‘489) teach, in analogous art, a filtration system for a refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500. The system permits a user to selectively dispense an additive into filtered water as it is being dispensed from the refrigerator into a glass. A reservoir 506 is in communication with the filter and the reservoir is configured to store a quantity of cold filtered water. The valve 508 is operable to dispense and control the flow of filtered water from the reservoir 506 to and out of outlet 510 (see paragraph 58). Cartridge 120 may dispense an amount of additive into water outlet 510 (see paragraph 64). Valve 508 may be in communication with components such as controller, computer, and user selection interface such that the user may select a desired concentration of additive (see paragraph 65; Figures 21-24).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe a chilling tank configured to source water to the water tank 30 for receiving the designated composition of nutrients because Olson ‘489 teaches dispensing cold filtered water having the option of additives selected by the user through interaction with a computer interface and wherein certain beverages are more desirable when the beverages are chilled (see MPEP 2144(II)).
Claim 2: Oe teaches the system S of claim 1, wherein the first filter 2 is constructed and arranged as a deionizing filter for removing salts (i.e. cations – see paragraph [0027]); and, minerals are a known material of drinking water such that the deionizing filter of Oe will necessarily remove these minerals.
Claim 4: Oe teaches the system S of claim 1, wherein the second filter 3 is constructed and arranged as a Submicron carbon filter for removing microbial (i.e. Submicron) contaminants, such as germs (see paragraph [0061]; i.e. Submicron) from the water in the receiving tank X which has been treated by the first filter 2. Germ removal is considered to necessarily alter the taste/odor of the water as well in that germs negatively impact the taste/odor of water. 
Claim 5: Oe teaches the system S of claim 1. With respect to the claim limitation of “wherein after treatment by the second filter 3, the water has a Total Dissolved Solids (TDS) value of approximately 0”: this claim limitation refers to a property of water treated by the claimed system and does not provide a structural limitation to the claimed system. However, the system S of Oe modified is the same structurally as that claimed; thus, after treatment by the second filter 3, the water necessarily has a Total Dissolved Solids value of approximately zero.
Claim 6: Oe teaches the system S of claim 1, wherein one of the additive cartridges is formulated for Sport Drink enhancement in that it includes an effective amount of elements taken from the group consisting of calcium, sodium, potassium, and magnesium (see paragraph 65). Though not specifically required by claim 6, Vitamin C is well-known additive to drinking water.
Claim 13: Oe teaches the system S of claim 1. Oe does not teach at least one solenoid valve connected to the user interface for directing water flow in the system S.
Olson ‘489 discloses a filtration system for a refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500. The system permits a user to selectively dispense an additive into filtered water as it is being dispensed from the refrigerator into a glass. A reservoir 506 is in communication with the filter and the reservoir is configured to store a quantity of cold filtered water. The valve 508 is operable to dispense and control the flow of filtered water from the reservoir 506 to and out of outlet 510 (see paragraph 58). Cartridge 120 may dispense an amount of additive into water outlet 510 (see paragraph 64). Valve 508 may be in communication with components such as controller, computer, and user selection interface such that the user may select a desired concentration of additive (see paragraph 65; Figures 21-24). The user may also select plain filtered water (no additives) and water filtration system 500 activates first valve 508 to close first valve inlet 514 and open second valve outlet 516 to dispense filter water from reservoir 506 through bypass outlet 509 (direct water flow) (see paragraphs 64 and 65). Olson ‘489 also teaches the use of solenoid actuators may be used for pumps (valves) used for dispensing additives and that cartridge 120 may be in electrical communication with a user interface (connected to user interface for directing water flow) which signals a motor or solenoid to actuate cartridge 120 to dispense additive into water outlet 510 (see paragraph 61).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe that pumps (valves) used for dispensing additives from the cartridges be in communication with the user interface for signaling a solenoid to actuate the cartridge pump (valve) to dispense additive to the water, as suggested by Olson ‘489 to ensure proper dosing of the additives.
Claim 17: Oe teaches the system S of claim 1. Oe does not teach that system S further includes a refrigerated chilling tank associated with the housing X and having an inlet being accessible to receive water filtered by the second filter 3; and a refrigeration system associated with the housing X and constructed and arranged for chilling water in the chilling tank.
Olson et al. ‘489 (hereafter Olson ‘489) teach, in analogous art, a filtration system for a refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500. The system permits a user to selectively dispense an additive into filtered water as it is being dispensed from the refrigerator into a glass. A reservoir 506 is in communication with the filter and the reservoir is configured to store a quantity of cold filtered water. The valve 508 is operable to dispense and control the flow of filtered water from the reservoir 506 to and out of outlet 510 (see paragraph 58). Cartridge 120 may dispense an amount of additive into water outlet 510 (see paragraph 64). Valve 508 may be in communication with components such as controller, computer, and user selection interface such that the user may select a desired concentration of additive (see paragraph 65; Figures 21-24).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe that system S further includes a refrigerated chilling tank associated with the housing X and having an inlet being accessible to receive water filtered by the second filter 3; and a refrigeration system associated with the housing X and constructed and arranged for chilling water in the chilling tank because Olson ‘489 teaches dispensing cold filtered water having the option of additives selected by the user through interaction with a computer interface is known in the art and wherein certain beverages are more desirable when the beverages are chilled (see MPEP 2144(II)).
The claimed “refrigeration system” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the Refrigeration System is shown as comprising that a refrigeration system, generally designated 48, is associated with and located within the housing 12, and is constructed and arranged for chilling water in the chilling tank 44. Using conventional technology, which may vary to suit the situation. Also, in the instant specification, the refrigeration system 48 preferably includes a compressor 50, a condenser 52, chilling coils 54 and a cooling fan 55. A temperature sensor 56 monitors in-tank water temperature to maintain the desired temperature (page 17, lines 1-7), and equivalents thereof. The Olson ‘489 reference provides refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500 (see discussion above) which functions as claimed by applicant. Thus, the refrigeration system in Olson ‘489 is considered to meet the claim limitation. 
Claim 25: Oe teaches a drink (see paragraph [0087], lines 12-17: cup 115, i.e. drink) formulating system S (see paragraph [0083], line 1), comprising: 
(a) a housing X (see paragraph [0083], lines 1-3; Figures 1-2) having a housing outlet in that tap water from the system S is dispensed from the system S into a cup 115 (i.e., drink) therefore a housing outlet is necessarily present in the system X (see paragraph [0087], lines 12-17) – see Figure 2 of Oe with annotations added by the examiner:

    PNG
    media_image1.png
    658
    741
    media_image1.png
    Greyscale

(b) a receiving tank 11 associated with the housing X and being accessible to receive tap water -- and note that water exits the receiving tank 11 (see paragraph [0083], lines 3-5); 
(c) a first filter 2 associated with the housing X and being in fluid communication with the water from the receiving tank 11, the first filter 2 configured for removing a first set of substances (i.e. inorganic substances) from the water obtained from the receiving tank 11 (see paragraph [0083], lines 5-8); 
(d) a second filter 3 associated with the housing X and being in fluid communication with the first filter 2 so that the water treated by the first filter 2 is passed to the second filter 3, the second filter 3 is constructed and arranged for removing a second set of substances (i.e. organic) different from the first set of substances from the water obtained from receiving tank 11 (see paragraph [0083], lines 5-7); 
(e) an outlet of the second filter 3 being connected to an additive module 7 having at least one additive cartridge (i.e. cartridges 32-35), each of the cartridges supplying a designated composition of potable nutrients to a water tank 30 (see paragraph [0065]; paragraph [0083], lines 5-8; paragraphs [0065] and [0066]) – see Figure 1 of Oe with annotations added by the examiner: 

    PNG
    media_image2.png
    548
    895
    media_image2.png
    Greyscale

and (f) a user-controlled interface comprising at least various switches located on opening/closing door 128 (see paragraph [0084]) connected to the additive module 7 and configured for user selection of one of the designated compositions of nutrients, which are then dosed into water from the second filter 3 and distributed from the housing outlet for user consumption (see paragraphs [0084]-[0089]).
With respect to the claim limitation of “poured by a user”: this limitation refers to how the receiving tank may receive water and does not refer to a structural limitation of the claimed system.
Oe does not teach (x) a pump associated with the housing X and being configured for pumping the water from the receiving tank 11 and (y) teach a chilling tank configured to source water to the water tank 30 for receiving the designated composition of nutrients.
With respect to (x) above, Oe teaches that the water is tap water (among other sources of water, see for example paragraph [0023]) which is necessarily under pressure (see paragraph [0034]) which water is then passed out of the receiving tank 11.
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe a pump, specifically, associated with the housing X and being configured for pumping the water from the receiving tank 11 when the water source in Oe is from a water source lacking an appropriate pressure to ensure the water exits properly from the housing X.	With respect to (y) above, Olson et al. ‘489 (hereafter Olson ‘489) teach a filtration system for a refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500. The system permits a user to selectively dispense an additive into filtered water as it is being dispensed from the refrigerator into a glass. A reservoir 506 is in communication with the filter and the reservoir is configured to store a quantity of cold filtered water. The valve 508 is operable to dispense and control the flow of filtered water from the reservoir 506 to and out of outlet 510 (see paragraph 58). Cartridge 120 may dispense an amount of additive into water outlet 510 (see paragraph 64). Valve 508 may be in communication with components such as controller, computer, and user selection interface such that the user may select a desired concentration of additive (see paragraph 65; Figures 21-24).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe a chilling tank configured to source water to the water tank 30 for receiving the designated composition of nutrients because Olson ‘489 teaches dispensing cold filtered water having the option of additives selected by the user through interaction with a computer interface and wherein certain beverages are more desirable when the beverages are chilled (see MPEP 2144(II)).
Claim 26: Oe teaches the system S of claim 1, wherein the second filter 3 is constructed and arranged as a Submicron carbon filter for removing microbial (i.e. Submicron) contaminants, such as germs (see paragraph [0061]) from the water in the receiving tank X which has been treated by the first filter 2. Though not required by claim 26 because such is written in the alternative, Reverse Osmosis filters are known in the art.  
Claim 27, Oe teaches the second filter 3 associated with the housing X and being in fluid communication with the first filter 2 so that the water treated by the first filter 2 is passed to the second filter 3, the second filter 3 is constructed and arranged for removing a second set of substances (i.e. organic) different from the first set of substances from the water obtained from the receiving tank 11 (see paragraph [0083], lines 5-7); 
Claim 28: Oe teaches the system S of claim 1. Oe does not teach that system S further includes a refrigerated chilling tank associated with the housing X and having an inlet being accessible to receive water filtered by the second filter 3; and a refrigeration system associated with the housing X and constructed and arranged for chilling water in the chilling tank.
Olson ‘489 teach, in analogous art, a filtration system for a refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500. The system permits a user to selectively dispense an additive into filtered water as it is being dispensed from the refrigerator into a glass. A reservoir 506 is in communication with the filter and the reservoir is configured to store a quantity of cold filtered water. The valve 508 is operable to dispense and control the flow of filtered water from the reservoir 506 to and out of outlet 510 (see paragraph 58). Cartridge 120 may dispense an amount of additive into water outlet 510 (see paragraph 64). Valve 508 may be in communication with components such as controller, computer, and user selection interface such that the user may select a desired concentration of additive (see paragraph 65; Figures 21-24).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe that system S further includes a refrigerated chilling tank associated with the housing X and having an inlet being accessible to receive water filtered by the second filter 3; and a refrigeration system associated with the housing X and constructed and arranged for chilling water in the chilling tank because Olson ‘489 teaches dispensing cold filtered water having the option of additives selected by the user through interaction with a computer interface and wherein certain beverages are more desirable when the beverages are chilled (see MPEP 2144(II)).
The claimed “refrigeration system” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the Refrigeration System is shown as comprising that a refrigeration system, generally designated 48, is associated with and located within the housing 12, and is constructed and arranged for chilling water in the chilling tank 44. Using conventional technology, which may vary to suit the situation. Also, in the instant specification, the refrigeration system 48 preferably includes a compressor 50, a condenser 52, chilling coils 54 and a cooling fan 55. A temperature sensor 56 monitors in-tank water temperature to maintain the desired temperature (page 17, lines 1-7), and equivalents thereof. The Olson ‘489 reference provides refrigerator system 500 comprising an additive dispensing system 520 integrated into the filtration system 500 (see discussion above) which functions as claimed by applicant. Thus, the refrigeration system in Olson ‘489 is considered to meet the claim limitation. 

Claims 3, 7, 12, 14-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oe (US Publication: 2009/0283464 A1) in view of Olson et al. (WO 2007/001489 A2), as applied to claims 1-2, 4-6, 13, 17, and 25-28 above, and further in view of Olson (US Publication: 2015/006088 A1).
Claim 3: Oe teaches the system S of claim 2, wherein the first filter 2 removes charged particles (i.e. cations – see paragraph [0027]) and minerals. See discussion of claim 2 above. Oe does not teach that the first filter 2 is provided with a supply of ion exchange resin beads.
	However, Olson et al. (Olson ‘088 hereafter) disclose, in analogous art, using different types of filters for inlet filter 22 – such as activated carbon for removal of organics, halogenated resins beads for destroying bacteria and viruses, ion exchange resins for removal of sodium and bacteria (see paragraph 34).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe that the first filter 2 is provided with a supply of ion exchange resin beads for the purpose of destroying bacteria and viruses in the water as suggested by Olson ‘088.
Claim 7: Oe teaches the system S of claim 6. With respect to the claim limitation of “wherein a concentration of said elements in said cartridge creates a beverage of approximately 2000 ppm concentration of additive”:
Olson ‘088 teaches a mineral content analyzer 38 in fluid communication with the outlet of water filter 22. The analyzer operates to measure the concentration of one or more minerals in the filtered water. A controller 34 is in communication with the analyzer 38. A limiting valve 36 is in communication with the controller 34. A reservoir containing additives (elements in cartridge necessarily have a concentration) is in communication with additive outlet 28 and limiting valve 36. The controller 34 operates to dispense one or more additives to yield a predetermined concentration of additives in the filtered water (creates a beverage having an additive concentration). Additionally, Olson ‘088 teaches the additive dispensing system is operable to dispense from 0.025% to about 0.25% additive by volume of water filtered (see paragraph 47). Note that 2000 ppm = 0.2% = 0.2 gm/100 ml = 200 mg/100ml = 2000 mg/1000 ml = 2000 mg/liter = 2000 ppm. Accordingly, Olson ‘088 teaches 0.025% to about 0.25% (250 ppm to 2500 ppm) which encompasses the claimed value.
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used the claimed concentration of additive in the drink of Oe because Olson ’088 teaches that this value create a drink having additives in a desired amount.
Claim 12: Oe teaches the system S of claim 1. Oe does not teach that the system S  further includes at least one sensor operatively connected to components of the system S and to the user interface for sensing at least one of receiving tank level, refrigeration tank temperature, refrigeration tank level, water conductivity, and water flow rate. 
Olson ‘088 teaches the water passes over a mineral content analyzer 38 (water conductivity) and a flowmeter 40 (water flow rate) (see paragraph 44). This information is sent to the controller which adjusts the amount of additive to be dispensed to the filtered water. The amount of additive is a function of the signals received from the mineral content analyzer 38 and flow meter 40. Olson ‘088 teaches any sensor known to one of skill in the art may be utilized for detecting various components of the filtered water (see paragraph 44).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have included at least one sensor in the system of Oe to sense water conductivity and water flow rate because Olson ‘088 teaches the use of such sensors enables one to determine the proper amount of additive to add to the filtered water – where Oe intends to dispense additive to the filtered water to achieve a specific concentration. 
Claim 14: Oe teaches the system S of claim 1. Oe does not teach that system S further includes a micro peristaltic dosing pump in the additive module, associated with each of the at least one additive cartridge and connected to the user interface for providing designated amounts of additive to the water dispensed from the housing outlet.
	Olson ‘088 teaches the use of peristaltic pumps 32 which are configured to transport additives from reservoir 26 to additive outlet 28 to be added to filtered water (see paragraph 42). Olson ‘088 also teaches disposable pump and cartridge to eliminate issues of bacterial growth within the pump due to residue accumulation and reduces reliability (wear and breakdown) issues due to repeated operation (see paragraphs 58-59). Olson ‘088 teaches that the pump is associated with the user interface wherein the controller 34 includes a limiting valve 36 operable to limit the amount of additive dispensed through additive outlet 28. The controller may comprise a microprocessor in communication with the limiting valve 36 and comprise a dial or other input device to allow the user to select the amount of additive to be dispensed into the filtered water (see paragraph 39).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided peristaltic pumps in the additive module, associated with each of the at least one additive cartridge and connected to the user interface for providing designated amounts of additive to the water dispensed from the housing outlet as suggested by Olson ‘088 to help aid in providing the proper designated amount of additive which is important to Oe.
Claim 15: Oe teaches the system S of claim 14. Regarding the claim limitation:  wherein each said dosing pump operates to achieve a dosing ratio of said additive elements in said additive cartridge to the receiving water flow of from 1:200 to 1:50.
Oe does not teach the claimed ratios.
Olson ‘088 teaches ratios of 0.01 ml – 1ml additive / 250 ml water. Olson ‘088 does not specifically disclose the ratios of additive to water. 
Olson teaches the amount of additive added to the water is a function of the measured amount of element/mineral currently present in the water as determined by the mineral content analyzer, the final amount of the element/mineral selected by the user, the concentration (mg/ml) of the additive in the cartridge representing the element/mineral (see Olson: paragraphs 43 and 44).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the dosing ratio of said additive elements in said additive cartridge to the receiving water flow to be of from 1:200 to 1:50 as claimed given that Olson ‘088 teaches the amount of additive added to the water is a function of the measured amount of element/mineral currently present in the water as determined by the mineral content analyzer, the final amount of the element/mineral selected by the user, the concentration (mg/ml) of the additive in the cartridge representing the element/mineral – where optimization of the electrolytes and minerals added to the drink will provide a better tasting drink.
Claim 16: Oe teaches the system S of claim 1. Oe does not each that the system S further includes that the user interface has functions for the user to monitor and/or control water temperature, working life of the first and second filters 2 and 3, water level in the chilled tank, water level in the receiving tank 11, a selected additive cartridge, working life of the additive cartridge, or that the additive cartridges are bypassed.
	Olson ‘088 teaches the system comprises an additive life indicator for the cartridge to indicate the amount of additive remaining in the reservoir 26 and may comprise a visible level gauge 50 to allow the user to determine the amount of additive remaining in the reservoir (working life of the cartridge). Also, a totalizer 52 may be used to calculate the amount of additive dispensed and calculate the remaining additive in the reservoir. A flow meter or totalizer is coupled tom the additive life indicator to cause it to light up or flash after a predetermined volume of additive has flowed through the additive outlet. Accordingly, Olson ‘088 teaches monitoring a selected additive cartridge. 
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to have provided in Oe that the user interface has functions for the user to monitor an additive life of the cartridge (i.e. an additive life indicator) to indicate the amount of additive remaining in the cartridge such that an additive life indicator is caused to light up or flash after a predetermined volume of additive has flowed through the additive outlet so as to alert the user of the volume remaining and whether the cartridge requires replacement, as suggested by Olson ‘088.
Claim 18: Oe teaches the system of claim 1. Oe does not teach that each of the additive cartridges is provided in the form of a rigid cassette which is replaceably mounted in a designated receptacle in an additive module located in the housing X, having a clamshell construction releasably enclosing a flexible additive pouch and having an outlet formation tightly engaging a spout of the pouch.
	Olson ‘088, teaches cartridge 120 includes a rigid clamshell cartridge housing 130 having a reservoir 139, pump 150 connected to open end 137 of housing 130 and in fluid communication with bladder 140 (see paragraph 154) – and replaceably mounted into a module receptacle (see Figure 11). Olson ‘088 teaches that bladder 140 is releasably inserted into reservoir 139. The construction has an outlet engaging a spout of the pouch. The bladder may be of any type configured for to contain an additive liquid and may be a flexible, gusseted bag or pouch. The pouch permits cartridge 120 to be positioned in any orientation and permit substantially all liquid additive contained within the pouch to be dispensed from it (i.e. an outlet necessarily being present where spouts are known in the art) (see paragraphs 6, 7, and 57). 
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe that the additive cartridge is provided in the form of a rigid cassette which is replaceably mounted in a designated receptacle in an additive module located in the housing X, having a clamshell construction releasably enclosing a flexible additive pouch -- the cartridge include a flexible pouch therein for holding the additive for dispensing via an outlet/spout because Olson ‘088 teaches that such an arrangement with the flexible pouch permits the cartridge to be in any orientation permitting all liquid therein to be used – thus increasing the life of the cartridge and lower costs associated with resupplying the additives earlier than necessary. 
	Claim 19, Oe teaches the system S of claim 18. Oe does not teach that the cassette is provided with a detent formation for emitting at least one of a tactile and audible indication upon the cassette engaging a corresponding receptacle in the housing X.
Olson ‘088 discloses that receptacle 101 includes a cover 107 that encloses cartridge 120 between the receptacle 101 and the cover 107. The cover may include a button 108 that connects to cover 107 and is configured to press against a closed end 136 (detent formation in cartridge – emits tactile indication) of cartridge 120 when cartridge 120 is positioned in receptacle 101 (cassette engaging receptacle) (see paragraph 51).
 Oe and Olson ‘088 are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe a detent formation in the cassette for the purpose of providing tactile indication to the user when the cassette is positioned in the receptacle as suggested by Olson ‘088.
	Claim 20: Oe teaches the system of claim 18. Oe does not teach that the receptacle in the housing X is constructed and arranged to accommodate the at least one cassette at a designated inclined angle.
Olson‘088 teaches cartridge 120 includes a housing 130 having a reservoir 139, pump 150 connected to open end 137 of housing 130 and in fluid communication with bladder 140 (see paragraph 154). Olson ‘088 teaches that bladder 140 is inserted into reservoir 139. The bladder may be of any type configured to contain an additive liquid and may be a flexible, gusseted bag or pouch. The pouch permits cartridge 120 to be positioned in any orientation and permit substantially all liquid additive contained within the pouch to be dispensed from it  (see paragraphs 6, 7, and 57).
Oe and Olson ‘088 are considered analogous references in that each is drawn to beverage dispensing systems.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe that the cartridge include a pouch therein for holding the additive for dispensing, as suggested by Olson ‘088, because the flexible pouch permits the cartridge to be in any orientation permitting all liquid therein to be used – thus increasing the life of the cartridge and lower costs associated with resupplying the additives earlier than necessary. 
	Claim 21: Oe teaches the system S of claim 18. Oe does not teach that at least one cassette and the receptacle are provided with mating engagement formations for enhancing alignment of the cassette in the receptacle.
Olson ‘088 teaches the additive dispensing system 100 comprises a receptacle 101 and a cartridge 120 configured to contain consumable additive liquid. The system can include one or more cartridges or receptacles 101. The receptacles may include a space 102 and guides 103 (provided with mating engagement formations for enhancing alignment of cassette in receptacle) to receive and hold cartridge 120 in space 102 which allows the cartridge to move within the receptacle (see paragraphs 50-51).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe guides for assisting in receiving and holding the cartridges because Olson ‘088 teaches that such guides allow the cartridge to move within the receptacle while also receiving and holding the cartridge.
	Claim 22: Oe teaches the system of claim 1. Oe does not teach that the user interface employs illuminated icons, including a shape icon indicative of the function of the icon, and the icon being surrounded by a ring of spaced, illuminated secondary icons, so that the illumination of the secondary icons as well as the shape icon itself is indicative of the level of additive in the respective pouch.
Olson ‘088, teaches the flow meter or totalizer is coupled to the additive life indicator to cause it to light up or flash after a predetermined volume of additive has flowed through the additive outlet. The additive light indicator (luminated) can be a light emitting diode or LCD readout where the clock is programmed to cause the additive life indicator (shape icon – necessarily has a shape) to light up or flash (indicative of the function – alerting of the level of additive) after a predetermined period of time has passed since installing (see paragraph 48). With regard to secondary icons (the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See 2144.04 (VI)(B).
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe an illuminated visual indicator to include icons and repetitive secondary icons, as suggested by Olson ‘088, for alerting the user that the level of additive is, or nearly, depleted so that it can be replenished.
Claim 23: The system of claim 5, further including a first TDS meter located in the waterline just upstream of said first filter for measuring the initial TDS of the incoming, untreated water; a second TDS meter is located downstream of said first filter and is constructed and arranged to confirm that at, or near, 0 TDS has been achieved in the filtering process; and a third TDS meter is preferably placed downstream of the last additive cassette location for confirming that TDS has reached the desired levels after addition of the additives.  
Olson ‘088 teaches that the after the water has been filtered, it passes over a content analyzer 38 to measure the concentration of one or more minerals in the filtered water (see column 44). Olson ‘088 teaches that any sensor known to one skilled in the art may be utilized for detecting various components of the filtered water. Olson ‘088 teaches that a TDS (Total Dissolved Solids) may be used (see paragraph 44).
Olson ‘088 does not teach a TDS meter upstream of the first filter for measuring the initial TDS of untreated water or a third TDS meter downstream of the last additive cassette location for confirming the TDS has reached the desired levels, or that the TDS value is at or near 0.
Oe and Olson are considered analogous references in that each is drawn to beverage dispensing systems.
However, although Olson ‘088 does not disclose a plurality of TDS meters at the claimed locations, Olson ‘088 does teach TDS sensors may be utilized for detecting various components of the filtered water and it is further noted that performing multiple checks of the concentration on a process stream is conventional practice and the mere duplication of parts to perform the same function – although at different locations in the process - has no patentable significance unless a new and unexpected result is produced. See 2144.04 (VI)(B).
Additionally, removing all or most of the ions, minerals, and contaminants from a water stream (stripping the water stream) for the purpose of adding only those desired electrolytes, minerals, flavorings, etc., is conventional practice and it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have removed most or all electrolytes, minerals and other undesired constituents to provide a near 0 TDS in a water stream for replacement of desired electrolytes, minerals, flavoring, etc. – as is conventional practice in the art.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oe (US Publication: 2009/0283464 A1) in view of Olson et al. (WO 2007/001489 A2), as applied to claims 1-2, 4-6, 13, 17, and 25-28 above, and further in view of von Kraus (US Patent Number: 10,829,359 B2).
Claim 24, Oe teaches the system S of claim 1. Oe does not teach that the receiving tank 11 has a level switch that is configured to monitor when the tank is virtually empty, and includes a notched cradle fixed near a floor of the tank; and a float element is dimensioned to matingly nest in the cradle so that when nested, the element is only slightly above the tank floor.
von Kraus teaches, in analogous art, a vessel 2710 (tank) with an RFID chip (float element) embedded (notched cradle in plastic float holding float element - RFID chip) within a waterproof object – such as  a plastic sphere (level switch configured with RFID - configured to monitor the level of the fluid in the tank). The float element RFID is dimensioned to matingly nest in the cradle of the plastic float (see paragraph 179). With respect to the limitations “being near” or “slightly above the floor,” these are relative limitations that depend upon one’s point of reference; and, the value of the distance encompassed by “near” or “slightly above to floor” (being relative) is considered to include those distances in the reference. 
Oe, Olson, and von Kraus are considered analogous references in that each is drawn to beverage dispensing systems.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Oe the receiving tank 11 has a level switch that is configured to monitor when the tank is virtually empty, and includes a notched cradle fixed near a floor of the tank; and a float element is dimensioned to matingly nest in the cradle so that when nested, the element is only slightly above the tank floor, as suggested by von Kraus such that one can easily determine the water level in the receiving tank 11 and adjust the amount accordingly.

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: Pehrsson et al. (The Mineral Content of US Drinking and Municipal Water; USDA, Agricultural Research Service, Human Nutrition Research Center, Nutrient Data Laboratory) teaches that drinking water includes minerals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773          


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773